No.    PD-1102-15

BENITO GARZA                                  §
          Appellant/Petitioner                             IN THE COURT OF
                                              §
V.                                                         CRIMINAL     APPEALS
                                              § .-
THE    STATE      OF   TEXAS                               OF   TEXAS
                  Appellee/Respondent         §
                                                                              DCOnur

                                                                            COURT OF CRMLAPPFALS
              PRO SE MOTION TO SUSPEND T.R.A.P. RULE 9.3(b)(1).
                                    NUMBER OF COPIES                              [.OV 02 2015

                                                                             Abe! Anes^a Gls*k
TO    THE    HONORABLE     COURT   OF   CRIMINAL     APPEALS:


      COMES NOW/        Appellant/Petitioner pro se, and respectfully moves

this Honorable Court to suspend T.R.A.P. Rule 9.3(b)(1) number of

copies and allow the filing of the original only.                        And in support

would show the following:

      Appellant/Petitioner is incarcerated at the McConnell Unit in

Beeville, TX.            At this time,     T.D.C.J.-ID does not provide copy

services for offenders.                 Appellant/Petitioner has no outside

help to obtain the number of copies required by Rule 9.3(b)(1).

It is therefore impossible for Appellant/PPetitioner to generate

the number of copies required in a legible form.

      WHEREFORE, PREMISES CONSIDERED, Appellant/Petitioner humbly

prays this Honorable Court will GRANT this motion suspending
Rule 9.3(b)(1) and allow the filing of one copy of the Original

Petition-jfejjjk Discretionary Review.
 COURT OFCRIMINAL APPEALS                                   Respectfully,
             NOV 02 2015                                ^ftjrsJZQ 77 ^
                                                     Benito Garza #1957!
        A.    ,                                      3001 S. Emily Dr.
       Abel ACQSta, Clerk                            Beeville, TX 78102
                     CERTIFICATE   OF   SERVICE


The undersigned Appellant/Petitioner hereby certifies that a

true and correct copy of the foregoing motion to suspend TRAP

Rule 9.3(b)(1) has been mailed to the District Attorney^ Office

U.S.mail, postage prepaid, at Paul Elizondo Tower, 101 W.Nueva St.

San Antonio, TX 78205. And also a copy has been forwrded to the

Office of the State Prosecuting Attorney, Attn.Lisa C.McMinn,

P.O. Box 12405, Austin TX, 78711. On this ^fcday of October,
2015.




                                                  nito   Garza